        Case 5:20-cv-00036-MTT Document 28 Filed 07/14/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 PASHION A. WILLIAMS,                    )
                                         )
                                         )
              Plaintiff,                 )
                                         )
       v.                                )    CIVIL ACTION NO. 5:20-CV-36 (MTT)
                                         )
 EAN SERVICES, LLC,                      )
                                         )
                                         )
              Defendant.                 )
                                         )

                                        ORDER

      Plaintiff Pashion Williams has moved for leave to file her first amended

complaint. Doc. 24. Defendant EAN Services, LLC has also moved to quash Williams’

subpoena. Doc. 26. For the following reasons, the motion to amend (Doc. 24) is

GRANTED in part and DENIED in part, and the motion to quash (Doc. 26) is

GRANTED.

                                  I. BACKGROUND

A. Motion to Amend the Complaint

      Williams filed her original complaint on January 28, 2020, alleging that the

Defendants violated the Americans with Disabilities Act by terminating her employment

due to her disability. Doc. 1. She served it on the original Defendants on February 24.

Doc. 17. On March 27, EAN answered, and the remaining Defendants moved to

dismiss under Federal Rule of Civil Procedure 12(b)(6). Docs. 8; 9. On April 3, the

Court mailed Williams, who is proceeding pro se, a notice of the motion to dismiss

along with a copy of the motion and EAN’s answer. Doc. 16. On April 30, Williams
          Case 5:20-cv-00036-MTT Document 28 Filed 07/14/20 Page 2 of 6



timely responded to the motion, stating that she agreed to the dismissal of the

individual Defendants. Doc. 19. That same day, she filed her amended complaint.

Doc. 18. On May 11, the Court granted the individual Defendants’ motion to dismiss

and terminated them as parties to this suit, leaving EAN as the only remaining

Defendant. Doc. 21. On May 15, the Court sua sponte dismissed Williams’ first

amended complaint under Rule 15 and instructed Williams to file a motion to amend in

compliance with the Scheduling Order 1 (Doc. 22) if she wished to amend her

complaint. Doc. 23.

        On May 21, Williams moved to amend and attached her proposed amended

complaint. Docs. 24; 24-1. In her amended complaint, she alleges additional facts and

lists as Defendants EAN and some of the individuals who were terminated in the

Court’s May 11 order. Docs. 21; 24-1. EAN opposes the motion because the

individual Defendants listed, as stated in its previous motion to dismiss, do not meet

the definition of a “covered entity” under the ADA. Doc. 27. Williams did not reply.

B. Motion to Quash Williams’ Subpoena

        On May 26, Williams filed a notice of “filing Affidavit of Service of Subpoena.”

Doc. 25. On May 22, the subpoena was served at EAN’s corporate office in St. Louis,

Missouri. Id. The subpoena demanded production of the following no later than June

30:

                All of Pashion Williams workforce management and
                employment file including phone recording, records, texts,
                instant messages, emails, memos and time sheets for August
                25, 2017, June 20, 2018 and September 6 – 8, 2018. All
                correspondence related to Pashion Williams termination,
                including letters, memos and emails.

1 The Scheduling Order states that “[a]ll Motions seeking to amend the pleadings or to join parties or
claims to the current action shall be filed no later than July 11, 2020.” Doc. 22.


                                                   -2-
         Case 5:20-cv-00036-MTT Document 28 Filed 07/14/20 Page 3 of 6




Id. On June 5, EAN moved to quash the subpoena. Doc. 26. Williams has not

responded.

                                    II. DISCUSSION

A. Motion to Amend the Complaint

       Rule 15(a)(2) states that leave to amend should be “freely give[n] . . . when

justice so requires.” The Court “need not, however, allow an amendment (1) where

there has been undue delay, bad faith, dilatory motive, or repeated failure to cure

deficiencies by amendments previously allowed; (2) where allowing amendment would

cause undue prejudice to the opposing party; or (3) where amendment would be futile.”

Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (citing Foman v. Davis, 371

U.S. 178, 182 (1962)). Therefore, the Court must find a justifiable reason to deny a

request for leave to amend. Forman, 371 U.S. at 182. “The decision whether to grant

leave to amend a complaint is within the sole discretion of the district court.” Laurie v.

Ala. Ct. of Criminal Appeals, 256 F.3d 1266, 1274 (11th Cir. 2001).

       On May 12, 2020, the Court issued a Scheduling Order, stating that the deadline

to amend pleadings was sixty days from the date the Scheduling Order was entered.

Doc. 22. On May 21, Williams filed her motion to amend to add factual allegations and

“to make minor corrections and other changes … to allow for better clarity.” Doc. 24.

Because Williams’ motion was filed before the deadline in the Scheduling Order, there

is no need for this Court to analyze her arguments under the Rule 16(b) “good cause”

standard. Pinero v. 4800 W. Flagler L.L.C., 430 F. App’x 866, 869 (11th Cir. 2011)

(holding that good cause must be shown under Rule 16 before conducting a Rule 15

analysis if the motion to amend is filed after the scheduling order deadline). The Court



                                            -3-
         Case 5:20-cv-00036-MTT Document 28 Filed 07/14/20 Page 4 of 6



will only consider whether leave should be granted under Rule 15(a).

       “[A] district court has discretion to deny leave to amend when the moving party’s

delay was the result of bad faith, dilatory tactics, or sheer inadvertence, or when the

moving party offers no adequate explanation for a lengthy delay.” In re Engle Cases,

767 F.3d 1082, 1119 (11th Cir. 2014) (citations omitted). Further, “[a] district court may

find undue delay when the movant knew of facts supporting the new claim long before

the movant requested leave to amend, and amendment would further delay the

proceedings.” Tampa Bay Water v. HDR Eng’g, Inc., 731 F.3d 1171, 1186 (11th Cir.

2013) (citations omitted).

       Williams neither inexplicably waited a long time to seek amendment, nor does

EAN allege so. Williams states that she merely wishes to clarify her existing allegations

and add factual allegations that she recently discovered. Doc. 24. Furthermore,

allowing leave to amend the complaint will not further delay the proceedings in a

substantial way at this stage of the litigation because the deadlines for discovery and

filings of dispositive motions have yet to pass. Doc. 22. Therefore, there was no undue

delay by Williams.

       Rather, EAN objects to the motion because Williams’ proposed amended

complaint attached to her motion would be futile. Doc. 27. Specifically, EAN objects

because the proposed amended complaint lists three of the four original individual

Defendants who were previously terminated as parties. Doc. 27 (citing Doc. 21

(granting EAN’s motion to dismiss the individual Defendants)). As stated in the Court’s

May 11 order, Williams agreed to the dismissal of those Defendants because “individual

defendants cannot be held liable under the ADA.” Doc. 21 (citing Doc. 19; Albra v.




                                           -4-
          Case 5:20-cv-00036-MTT Document 28 Filed 07/14/20 Page 5 of 6



Advan, Inc., 490 F.3d 826, 830 (11th Cir. 2007)). Insomuch as Williams wishes to

amend her complaint to add individual defendants as parties, the motion (Doc. 24) is

DENIED. However, Williams’ motion to amend to add and to clarify factual allegations

(Doc. 24) is GRANTED. Williams SHALL file her amended complaint no later than July

31, 2020. EAN SHALL file a responsive pleading within twenty-one days. See FED. R.

CIV. P. 15(a)(3).

B. Motion to Quash Williams’ Subpoena

        On May 22, Williams served EAN a Rule 45 subpoena for documents related to

her employment and termination. Doc. 25. EAN moves to quash the subpoena based,

in part, on the reasoning that “the preferred procedural avenue of requesting these

documents” is through Rule 34. 2

        Rule 26 allows a party to obtain discovery regarding any non-privileged matter

“that is relevant to any party’s claim or defense.” The information Williams requests

appears to be discoverable. However, a Rule 45 subpoena is generally used only

against nonparties. FED. R. CIV. P. 34(c). The requested documents, however, are

discoverable under Rule 34, which allows parties to serve requests for production of

documents on other parties. Accordingly, EAN’s motion to quash Williams’ subpoena



2 EAN also argues that the subpoena should be quashed because “it is premature and parties have not

exchanged Rule 26(a) disclosures yet, and … the subpoena was improperly issued as Plaintiff seeks to
subpoena documents from a Missouri location through use of a Georgia subpoena” and, therefore, “must
obtain a subpoena from the United States District Court for the Eastern District of Missouri.” Doc. 26 at 2.
While it may have been premature for Williams to request those documents at that time because the
Scheduling Order (Doc. 22) set the deadline for initial disclosures as June 11, Williams certainly can
subpoena documents in a district other than the one where the subpoena was issued. FED. R. CIV. P.
45(a)(2) (“A subpoena must issue from the court where the action is pending.”). However, EAN, as
argued in its brief, would not be required to produce the requested documents located at its Missouri
office at Williams’ home in Georgia under Rule 45 if it was not a party to this suit. Doc. 26 at 2; FED. R.
CIV. P. 45(c)(2) (“A subpoena may command … production of documents … at a place within 100 miles of
where the [nonparty] resides, is employed, or regularly transacts business in person[.]”); see FED. R. CIV.
P. 34(c) (“As provided in Rule 45, a nonparty may be compelled to produce documents. . . .”).


                                                   -5-
         Case 5:20-cv-00036-MTT Document 28 Filed 07/14/20 Page 6 of 6



(Doc. 26) is GRANTED. However, the subpoena (Doc. 25) is deemed a Rule 34

request for production of documents, and EAN SHALL file an appropriate response to

the request within 30 days of the entry of this order.

                                    III. CONCLUSION

        For the foregoing reasons, Williams’ motion to amend (Doc. 24) is GRANTED in

 part and DENIED in part. Williams SHALL file her amended complaint in accordance

 with this order no later than July 31, 2020. Additionally, EAN’s motion to quash (Doc.

 26) is GRANTED but is deemed a request for production of documents, and EAN

 SHALL file an appropriate response within 30 days.

        SO ORDERED, this 14th day of July, 2020.


                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL, CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT




                                            -6-
